Exhibit 10.7

Loan No. 1002012

LIMITED GUARANTY

(Secured Loan)

THIS LIMITED GUARANTY (“Guaranty”) is made as of April 30, 2010, by KBS REIT
PROPERTIES II, LLC, a Delaware limited liability company (“Guarantor”), in favor
of WELLS FARGO BANK, NATIONAL ASSOCIATION (“Administrative Agent”), as
administrative agent for itself and the Lenders from time to time a party to the
Loan Agreement (defined below).

R E C I T A L S

 

A.

KBSII 350 Plumeria, LLC, a Delaware limited liability company, KBSII Mountain
View, LLC, a Delaware limited liability company, KBSII One Main Place, LLC, a
Delaware limited liability company and KBSII Pierre Laclede Center, LLC, a
Delaware limited liability company (collectively, the “Borrowers”),
Administrative Agent and Lenders have entered into a Loan Agreement (the “Loan
Agreement”) whereby Administrative Agent and Lenders have agreed to loan to
Borrowers, and Borrowers have agreed to borrow from Administrative Agent and
Lender the original principal amount of up to $100,000,000 (the “Loan”).

 

B.

The Loan is evidenced by a Secured Promissory Note in the principal amount of
One Hundred Million Dollars ($100,000,000) (as the same may be amended, modified
or replaced from time to time, the “Note”) executed by Borrowers in favor of
Wells Fargo Bank, National Association, and is further evidenced by the
documents described in the Loan Agreement as the “Loan Documents”. The Note is
secured by, among other things, the Security Documents. All capitalized terms
not otherwise defined herein shall have the meanings given to them in the Loan
Agreement.

 

C.

Guarantor is the direct or indirect owner of each of the Borrowers and will
benefit from the Loan Agreement.

THEREFORE, to induce Administrative Agent and Lenders to enter into the Loan
Agreement, and in consideration thereof, Guarantor unconditionally, absolutely
and irrevocably guarantees and agrees as follows:

 

1.

GUARANTY.    Upon the occurrence of any event referred to in Section 11.1(f)(i)
(provided, that, for purposes of this Guaranty, the 60-day time period for
dismissal referred to in Section 11.1(f)(i) shall be increased to 120 days) or
Section 11.1(g) of the Loan Agreement, Guarantor guarantees and promises to pay
to Administrative Agent, or order, on demand, in lawful money of the United
States, in immediately available funds, the entire principal sum which is now or
hereafter due and owing under the Note or any of the other Loan Documents,
together with interest and any other sums payable under the Note. Guarantor
further guarantees and promises to pay to Administrative Agent, or order, on
demand, in lawful money of the United States, in immediately available funds,
and to defend, indemnify and hold harmless Administrative Agent and Lenders,
their directors, officers, employees, successors and assigns from and against
all losses, damages, liabilities, claims, actions, judgments, court costs and
legal and other expenses (including, without limitation, attorneys’ fees and
expenses) which Administrative Agent or any Lender may incur as a direct or
indirect consequence of (a) fraud or willful misrepresentation by any Borrower,
Guarantor, the Manager, KBS Real Estate Investment Trust II, Inc. (“KBS REIT”),
or any other Affiliate of Guarantor or KBS REIT (collectively, “Borrower or its
Affiliate”); (b) intentional physical waste of any real property constituting
collateral for the Loan (each a “Property” and, together, the “Properties”) by
any Borrower or its Affiliate; (c) intentional

 

1



--------------------------------------------------------------------------------

Loan No. 1002012

 

    

misapplication or misappropriation by any Borrower or its Affiliate of
(i) proceeds paid under any insurance policy by reason of damage, loss or
destruction affecting any portion of a Property, or (ii) any proceeds or awards
resulting from condemnation of all or any part of a Property or any deed given
in lieu thereof; (d) intentional misapplication or misappropriation by any
Borrower or its Affiliate of rents received after receipt by any Borrower of any
notice of default, foreclosure or the exercise of the power of sale under any
Security Document or any other remedies by Administrative Agent upon a default
by any Borrower; (e) intentional misappropriation or misapplication by any
Borrower or its Affiliate of any funds disbursed to any Borrower from any
Account; or (f) any Borrower’s breach of the covenants set forth in
Section 9.17(a) of the Loan Agreement.

 

2.

REMEDIES.    If Guarantor fails to promptly perform its obligations under this
Guaranty, Administrative Agent may from time to time, and without first
requiring performance by Borrowers or exhausting any or all security for the
Loan, bring any action at law or in equity or both to compel Guarantor to
perform its obligations hereunder, and to collect in any such action
compensation for all loss, cost, damage, injury and expense sustained or
incurred by Administrative Agent and/or Lenders as a direct or indirect
consequence of the failure of Guarantor to perform its obligations hereunder,
together with interest thereon at the rate of interest applicable to the
principal balance of the Note.

 

3.

RIGHTS OF ADMINISTRATIVE AGENT.    Guarantor authorizes Administrative Agent,
without giving notice to Guarantor or obtaining Guarantor’s consent and without
affecting the liability of Guarantor, from time to time to: (a) renew or extend
all or any portion of Borrowers’ obligations under the Note or any of the other
Loan Documents; (b) declare all sums owing to any Lender under the Note and the
other Loan Documents due and payable upon the occurrence of a Default (as
defined in the Loan Agreement) under the Loan Documents; (c) make non-material
changes in the dates specified for payments of any sums payable in periodic
installments under the Note or any of the other Loan Documents; (d) otherwise
modify the terms of any of the Loan Documents, except for (i) increases in the
principal amount of the Note or changes in the manner by which interest rates,
fees or charges are calculated under the Note and the other Loan Documents
(Guarantor acknowledges that if the Note or other Loan Documents so provide,
said interest rates, fees and charges may vary from time to time) or
(ii) advancement of the Maturity Date of the Note where no Default has occurred
under the Loan Documents; (e) take and hold security for the performance of
Borrowers’ obligations under the Note or the other Loan Documents and exchange,
enforce, waive and release any such security; (f) apply such security and direct
the order or manner of sale thereof as Administrative Agent in its discretion
may determine; (g) release, substitute or add any one or more endorsers of the
Note or guarantors of Borrowers’ obligations under the Note or the other Loan
Documents; (h) apply payments received by Administrative Agent from Borrowers to
any obligations of Borrowers to Administrative Agent, in such order as
Administrative Agent shall determine in its sole discretion, whether or not any
such obligations are covered by this Guaranty; (i) assign this Guaranty in whole
or in part; and (j) assign, transfer or negotiate all or any part of the
indebtedness evidenced by the Note and the other Loan Documents.

 

4.

GUARANTOR’S WAIVERS.  Guarantor waives: (a) any defense based upon any legal
disability or other defense of any Borrower, any other guarantor or other
person, or by reason of the cessation or limitation of the liability of
Borrowers from any cause other than full payment of all sums payable under the
Note or any of the other Loan Documents; (b) any defense based upon any lack of
authority of the officers, directors, partners or agents acting or purporting to
act on behalf of any Borrower or any principal of any Borrower or any defect in
the formation of any Borrower or any principal of any Borrower; (c) any defense
based upon the application by any Borrower of the proceeds of the Loan for
purposes other than the purposes represented by any Borrower to Administrative
Agent or intended or understood by Administrative Agent or Guarantor; (d) any
right and defense arising out of an election of remedies by Administrative

 

2



--------------------------------------------------------------------------------

Loan No. 1002012

 

    

Agent, even though that election of remedies, such as a nonjudicial foreclosure
with respect to security for a guaranteed obligation, has destroyed Guarantor’s
rights of subrogation and reimbursement against any Borrower by the operation of
Section 580d of the California Code of Civil Procedure or otherwise; (e) any
defense based upon Administrative Agent’s failure to disclose to Guarantor any
information concerning any Borrower’s financial condition or any other
circumstances bearing on any Borrower’s ability to pay all sums payable under
the Note or any of the other Loan Documents; (f) any defense based upon any
statute or rule of law which provides that the obligation of a surety must be
neither larger in amount nor in any other respects more burdensome than that of
a principal; (g) any defense based upon Administrative Agent’s election, in any
proceeding instituted under the Federal Bankruptcy Code, of the application of
Section 1111(b)(2) of the Federal Bankruptcy Code or any successor statute;
(h) any defense based upon any borrowing or any grant of a security interest
under Section 364 of the Federal Bankruptcy Code; (i) any right of subrogation,
any right to enforce any remedy which Administrative Agent may have against any
Borrower and any right to participate in, or benefit from, any security for the
Note or the other Loan Documents now or hereafter held by Administrative Agent;
(j) presentment, demand, protest and notice of any kind; (k) the benefit of any
statute of limitations affecting the liability of Guarantor hereunder or the
enforcement hereof; and (l) any rights under California Code of Civil Procedure
Sections 580a and 726(b), which provide, among other things, that (i) a creditor
must file a complaint for deficiency within three (3) months of a nonjudicial
foreclosure sale or judicial foreclosure sale, as applicable, (ii) a fair market
value hearing must be held, and (iii) the amount of the deficiency judgment
shall be limited to the amount by which the unpaid debt exceeds the fair market
value of the security, but not more than the amount by which the unpaid debt
exceeds the sale price of the security . Guarantor further waives any and all
rights and defenses that Guarantor may have because Borrowers’ debt is secured
by real property; this means, among other things, that: (1) Administrative Agent
may collect from Guarantor without first foreclosing on any real or personal
property collateral pledged by any Borrower; (2) if Administrative Agent
forecloses on any real property collateral pledged by any Borrower, then (A) the
amount of the debt may be reduced only by the price for which that collateral is
sold at the foreclosure sale, even if the collateral is worth more than the sale
price, and (B) Administrative Agent may collect from Guarantor even if
Administrative Agent, by foreclosing on the real property collateral, has
destroyed any right Guarantor may have to collect from any Borrower. The
foregoing sentence is an unconditional and irrevocable waiver of any rights and
defenses Guarantor may have because any Borrower’s debt is secured by real
property. These rights and defenses being waived by Guarantor include, but are
not limited to, any rights or defenses based upon Section 580a, 580b, 580d or
726 of the California Code of Civil Procedure. Without limiting the generality
of the foregoing or any other provision hereof, Guarantor further expressly
waives to the extent permitted by law any and all rights and defenses, including
without limitation any rights of subrogation, reimbursement, indemnification and
contribution, which might otherwise be available to Guarantor under California
Civil Code Sections 2787 to 2855, inclusive, 2899 and 3433, or under California
Code of Civil Procedure Sections 580a, 580b, 580d and 726, or any of such
sections. Finally, Guarantor agrees that the performance of any act or any
payment which tolls any statute of limitations applicable to the Note or any of
the other Loan Documents shall similarly operate to toll the statute of
limitations applicable to Guarantor’s liability hereunder.

 

5.

GUARANTOR’S WARRANTIES.  Guarantor warrants and acknowledges that:
(a) Administrative Agent and Lenders would not make the Loan but for this
Guaranty; (b) there are no conditions precedent to the effectiveness of this
Guaranty; (c) Guarantor has established adequate means of obtaining from sources
other than Administrative Agent, on a continuing basis, financial and other
information pertaining to Borrowers’ financial condition, the Properties and
Borrowers’ activities relating thereto and the status of Borrowers’ performance
of obligations under the Loan Documents, and Guarantor agrees to keep adequately
informed from such means of any facts, events or circumstances which might in
any way affect Guarantor’s risks hereunder and Administrative Agent has made no
representation to Guarantor as to any such matters; (d) the most recent
financial statements of Guarantor previously delivered to Administrative Agent
are

 

3



--------------------------------------------------------------------------------

Loan No. 1002012

 

    

true and correct in all respects, have been prepared in accordance with
generally accepted accounting principles consistently applied (or other
principles acceptable to Administrative Agent and Lenders) and fairly present
the financial condition of Guarantor as of the respective dates thereof, and no
material adverse change has occurred in the financial condition of Guarantor
since the respective dates thereof; and (e) Guarantor has not and will not,
without the prior written consent of Administrative Agent, sell, lease, assign,
encumber, hypothecate, transfer or otherwise dispose of all or substantially all
of Guarantor’s assets, or any interest therein, other than in the ordinary
course of Guarantor’s business. Notwithstanding the foregoing, or anything to
the contrary, the calculation of the liabilities of Guarantor shall not include
any fair value adjustments to the carrying value of liabilities to record such
liabilities at fair value pursuant to electing the fair value option election
under FASB ASC 825-10-25 (formerly known as FAS 159, The Fair Value Option for
Financial Assets and Financial Liabilities) or other FASB standards allowing
entities to elect fair value option for financial liabilities. Therefore, the
amount of liabilities shall be the historical cost basis, which generally is the
contractual amount owed adjusted for amortization or accretion of any premium or
discount.

 

6.

SUBORDINATION.    Guarantor subordinates all present and future indebtedness
owing by any Borrower to Guarantor to the obligations at any time owing by any
Borrower to Administrative Agent and/or Lenders under the Note and the other
Loan Documents. Guarantor assigns all such indebtedness to Administrative Agent
for the benefit of Lenders as security for this Guaranty, the Note and the other
Loan Documents. Guarantor agrees to make no claim for such indebtedness until
all obligations of Borrowers under the Note and the other Loan Documents have
been fully discharged. Guarantor agrees that it will not take any action or
initiate any proceedings, judicial or otherwise, to enforce Guarantor’s rights
or remedies with respect to any such indebtedness, including without limitation
any action to enforce remedies with respect to any defaults under such
indebtedness or to any collateral securing such indebtedness or to obtain any
judgment or prejudgment remedy against any Borrower or any such collateral.
Guarantor also agrees that it will not commence or join with any other creditor
or creditors of any Borrower in commencing any bankruptcy, reorganization or
insolvency proceedings against any Borrower. Guarantor further agrees not to
assign all or any part of such indebtedness unless Administrative Agent is given
prior notice and such assignment is expressly made subject to the terms of this
Guaranty. If Administrative Agent so requests, (a) all instruments evidencing
such indebtedness shall be duly endorsed and delivered to Administrative Agent,
(b) all security for such indebtedness shall be duly assigned and delivered to
Administrative Agent, (c) such indebtedness shall be enforced, collected and
held by Guarantor as trustee for Administrative Agent and shall be paid over to
Administrative Agent on account of the Loan but without reducing or affecting in
any manner the liability of Guarantor under the other provisions of this
Guaranty, and (d) Guarantor shall execute, file and record such documents and
instruments and take such other action as Administrative Agent deems necessary
or appropriate to perfect, preserve and enforce Administrative Agent’s rights in
and to such indebtedness and any security therefor. If Guarantor fails to take
any such action, Administrative Agent, as attorney-in-fact for Guarantor, is
hereby authorized to do so in the name of Guarantor. The foregoing power of
attorney is coupled with an interest and cannot be revoked.

 

7.

BANKRUPTCY OF A BORROWER.    In any bankruptcy or other proceeding in which the
filing of claims is required by law, Guarantor shall file all claims which
Guarantor may have against Borrowers relating to any indebtedness of Borrowers
to Guarantor and shall assign to Administrative Agent all rights of Guarantor
thereunder. If Guarantor does not file any such claim, Administrative Agent, as
attorney-in-fact for Guarantor, is hereby authorized to do so in the name of
Guarantor or, in Administrative Agent’s discretion, to assign the claim to a
nominee and to cause proof of claim to be filed in the name of Administrative
Agent’s nominee. The foregoing power of attorney is coupled with an interest and
cannot be revoked. Administrative Agent or its nominee shall have the right, in
its reasonable discretion, to accept or reject any plan proposed in such
proceeding and to take any other action which a party filing a claim is entitled
to do. In all such cases, whether in administration, bankruptcy or otherwise,
the person or persons authorized

 

4



--------------------------------------------------------------------------------

Loan No. 1002012

 

    

to pay such claim shall pay to Administrative Agent the amount payable on such
claim and, to the full extent necessary for that purpose, Guarantor hereby
assigns to Administrative Agent all of Guarantor’s rights to any such payments
or distributions; provided, however, Guarantor’s obligations hereunder shall not
be satisfied except to the extent that Administrative Agent receives cash by
reason of any such payment or distribution. If Administrative Agent receives
anything hereunder other than cash, the same shall be held as collateral for
amounts due under this Guaranty. If all or any portion of the obligations
guaranteed hereunder are paid or performed, the obligations of Guarantor
hereunder shall continue and shall remain in full force and effect in the event
that all or any part of such payment or performance is avoided or recovered
directly or indirectly from Administrative Agent as a preference, fraudulent
transfer or otherwise under the Bankruptcy Code or other similar laws,
irrespective of (a) any notice of revocation given by Guarantor prior to such
avoidance or recovery, or (b) full payment and performance of all of the
indebtedness and obligations evidenced and secured by the Loan Documents.

 

8.

LOAN SALES AND PARTICIPATIONS; DISCLOSURE OF INFORMATION.    Subject to the
limitations set forth in the Loan Agreement, Guarantor agrees that
Administrative Agent may elect, at any time, to sell, assign, or grant
participations in all or any portion of its rights and obligations under the
Loan Documents and this Guaranty, and that any such sale, assignment or
participation may be to one or more financial institutions, private investors,
and/or other entities, at Administrative Agent’s sole discretion. Guarantor
further agrees that Administrative Agent may disseminate to any such actual or
potential purchaser(s), assignee(s) or participant(s) all documents and
information (including, without limitation, all financial information) which has
been or is hereafter provided to or known to Administrative Agent with respect
to: (a) the Property and its operation; (b) any party connected with the Loan
(including, without limitation, the Guarantor, the Borrowers, any partner of
Borrowers, any constituent partner of Borrowers, any other guarantor and any
non-borrower trustor); and/or (c) any lending relationship other than the Loan
which Administrative Agent may have with any party connected with the Loan. In
the event of any such sale, assignment or participation, Administrative Agent
and the parties to such transaction shall share in the rights and obligations of
Administrative Agent as set forth in the Loan Documents only as and to the
extent they agree among themselves. In connection with any such sale, assignment
or participation, Guarantor further agrees that the Guaranty shall be sufficient
evidence of the obligations of Guarantor to each purchaser, assignee, or
participant, and upon written request by Administrative Agent, Guarantor shall,
within fifteen (15) days after request by Administrative Agent, (x) deliver to
Administrative Agent and any other party designated by Administrative Agent an
estoppel certificate, in form and substance acceptable to Administrative Agent,
verifying for the benefit of Administrative Agent and any such other party the
status, terms and provisions of this Guaranty, and (y) enter into such
amendments or modifications to this Guaranty and the Loan Documents as
Administrative Agent may reasonably request in order to evidence and facilitate
any such sale, assignment, or participation without impairing Guarantor’s rights
or increasing Guarantor’s obligations hereunder.

Anything in this Agreement to the contrary notwithstanding, and without the need
to comply with any of the formal or procedural requirements of this Agreement,
including this Section, any lender may at any time and from time to time pledge
and assign all or any portion of its rights under all or any of the Loan
Documents to a Federal Reserve Bank; provided that no such pledge or assignment
shall release such lender from its obligations thereunder.

 

9.

ADDITIONAL, INDEPENDENT AND UNSECURED OBLIGATIONS.    This Guaranty is a
continuing guaranty of payment and not of collection and cannot be revoked by
Guarantor and shall continue to be effective with respect to any indebtedness
referenced in Section 1 hereof arising or created after any attempted revocation
hereof or after the death of Guarantor (if Guarantor is a natural person, in
which event this Guaranty shall be binding upon Guarantor’s estate and
Guarantor’s legal representatives and heirs). The obligations of Guarantor
hereunder shall be in addition to and shall not limit or in any way affect the
obligations of Guarantor under

 

5



--------------------------------------------------------------------------------

Loan No. 1002012

 

    

any other existing or future guaranties unless said other guaranties are
expressly modified or revoked in writing. This Guaranty is independent of the
obligations of Borrowers under the Note, the Security Documents and the other
Loan Documents. Guarantor hereby authorizes and empowers Administrative Agent to
exercise, in its sole discretion, any rights and remedies, or any combination
thereof, which may then be available, since it is the intent and purpose of
Guarantor that the obligations hereunder shall be absolute, independent and
unconditional under any and all circumstances. Administrative Agent may bring a
separate action to enforce the provisions hereof against Guarantor without
taking action against any Borrower or any other party or joining any Borrower or
any other party as a party to such action. Except as otherwise provided in this
Guaranty, this Guaranty is not secured and shall not be deemed to be secured by
any security instrument unless such security instrument expressly recites that
it secures this Guaranty.

 

10.

ATTORNEYS’ FEES; ENFORCEMENT.    If any attorney is engaged by Administrative
Agent to enforce or defend any provision of this Guaranty, or any of the other
Loan Documents, or as a consequence of any Default under the Loan Documents,
with or without the filing of any legal action or proceeding, Guarantor shall
pay to Administrative Agent, immediately upon demand all attorneys’ fees and
costs incurred by Administrative Agent in connection therewith, together with
interest thereon from the date of such demand until paid at the rate of interest
applicable to the principal balance of the Note as specified therein.

 

11.

RULES OF CONSTRUCTION.    The term “Borrowers” as used herein shall include both
the named Borrowers and any other person at any time assuming or otherwise
becoming primarily liable for all or any part of the obligations of the named
Borrowers under the Note and the other Loan Documents. The term “person” as used
herein shall include any individual, company, trust or other legal entity of any
kind whatsoever. If this Guaranty is executed by more than one person, the term
“Guarantor” shall include all such persons. When the context and construction so
require, all words used in the singular herein shall be deemed to have been used
in the plural and vice versa. All headings appearing in this Guaranty are for
convenience only and shall be disregarded in construing this Guaranty.

 

12.

CREDIT REPORTS.    Each legal entity and individual obligated on this Guaranty
hereby authorizes Administrative Agent to order and obtain, from a credit
reporting agency of Administrative Agent’s choice, a third party credit report
on such legal entity and individual.

 

13.

GOVERNING LAW.  This Guaranty shall be governed by, and construed in accordance
with, the laws of the State of California, except to the extent preempted by
federal laws. Guarantor and all persons and entities in any manner obligated to
Administrative Agent and Lenders under this Guaranty consent to the jurisdiction
of any federal or state court within the State of California having proper venue
and also consent to service of process by any means authorized by California or
federal law.

 

14.

ELECTRONIC DOCUMENT DELIVERIES.  Documents required to be delivered pursuant to
this Guaranty shall be delivered by electronic communication and delivery,
including, the internet, e-mail or intranet websites to which the Administrative
Agent and each Lender have access (including a commercial, third-party website
such as www.edgar.com <http://www.edgar.com> or a website sponsored or hosted by
the administrative agent or the borrowers) provided that the foregoing shall not
apply to notices to a Lender that have not notified the Administrative Agent or
Guarantor that it cannot or does not want to receive electronic communications.
The Administrative Agent or the Guarantor may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic delivery
pursuant to procedures approved by it for all or particular notices or
communications. Documents or notices delivered electronically shall be deemed to
have been delivered twenty-four (24) hours after the date and time on which the
Administrative Agent or Guarantor posts such documents or the documents become
available on a commercial website and the Administrative Agent or Guarantor
notify each Lender of said

 

6



--------------------------------------------------------------------------------

Loan No. 1002012

 

    

posting and provides a link thereto provided if such notice or other
communication is not sent or posted during the normal business hours of the
recipient, said posting date and time shall be deemed to have commenced as of
9:00 a.m. on the opening of business on the next business day for the recipient.

 

15.

MISCELLANEOUS. The provisions of this Guaranty will bind and benefit the heirs,
executors, administrators, legal representatives, nominees, successors and
assigns of Guarantor, Administrative Agent and Lenders. The liability of all
persons and entities who are in any manner obligated hereunder shall be joint
and several. If any provision of this Guaranty shall be determined by a court of
competent jurisdiction to be invalid, illegal or unenforceable, that portion
shall be deemed severed from this Guaranty and the remaining parts shall remain
in full force as though the invalid, illegal or unenforceable portion had never
been part of this Guaranty. This Guaranty shall be deemed to be continuing in
nature and shall remain in full force and effect and shall survive the exercise
of any remedy by Administrative Agent under any Security Document or any of the
other Loan Documents, including without limitation any foreclosure or deed in
lieu thereof.

 

16.

ADDITIONAL PROVISIONS.  Such additional terms, covenants and conditions as may
be set forth on any exhibit executed by Guarantor and attached hereto which
recites that it is an exhibit to this Guaranty are incorporated herein by this
reference.

 

17.

ENFORCEABILITY.    Guarantor hereby acknowledges that: (a) the obligations
undertaken by Guarantor in this Guaranty are complex in nature, and (b) numerous
possible defenses to the enforceability of these obligations may presently exist
and/or may arise hereafter, and (c) as part of Administrative Agent and Lenders’
consideration for entering into this transaction, Administrative Agent and
Lenders have specifically bargained for the waiver and relinquishment by
Guarantor of all such defenses, and (d) Guarantor has had the opportunity to
seek and receive legal advice from skilled legal counsel in the area of
financial transactions of the type contemplated herein. Given all of the above,
Guarantor does hereby represent and confirm to Administrative Agent and Lenders
that Guarantor is fully informed regarding, and that Guarantor does thoroughly
understand: (i) the nature of all such possible defenses, and (ii) the
circumstances under which such defenses may arise, and (iii) the benefits which
such defenses might confer upon Guarantor, and (iv) the legal consequences to
Guarantor of waiving such defenses. Guarantor acknowledges that Guarantor makes
this Guaranty with the intent that this Guaranty and all of the informed waivers
herein shall each and all be fully enforceable by Administrative Agent and
Lenders, and that Administrative Agent and Lenders are induced to enter into
this transaction in material reliance upon the presumed full enforceability
thereof.

 

18.

WAIVER OF RIGHT TO TRIAL BY JURY.    TO THE EXTENT PERMITTED BY THEN APPLICABLE
LAW, EACH PARTY TO THIS GUARANTY, AND BY ITS ACCEPTANCE HEREOF, ADMINISTRATIVE
AGENT AND LENDERS, HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (a) ARISING UNDER THE LOAN DOCUMENTS,
INCLUDING, WITHOUT LIMITATION, ANY PRESENT OR FUTURE MODIFICATION THEREOF OR
(b) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THE LOAN DOCUMENTS (AS NOW OR
HEREAFTER MODIFIED) OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY, ADMINISTRATIVE AGENT AND LENDERS
HEREBY AGREE AND CONSENT THAT ANY PARTY TO THIS GUARANTY AND ADMINISTRATIVE
AGENT AND LENDERS MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO AND

 

7



--------------------------------------------------------------------------------

Loan No. 1002012

 

    

ADMINISTRATIVE AGENT AND LENDERS TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
THIS PROVISION IS A MATERIAL INDUCEMENT FOR ADMINISTRATIVE AGENT AND LENDERS TO
MAKE THE LOAN TO BORROWERS.

 

8



--------------------------------------------------------------------------------

Loan No. 1002012

 

IN WITNESS WHEREOF, Guarantor duly executed this Guaranty as of the date first
written above.

 

“Guarantor”

KBS REIT PROPERTIES II, LLC,

a Delaware limited liability company

By:

 

KBS LIMITED PARTNERSHIP II,

 

a Delaware limited partnership,

 

its sole member

 

By:

 

KBS REAL ESTATE INVESTMENT TRUST II, INC.,

   

a Maryland corporation,

   

general partner

   

By:

 

/s/ Charles J. Schreiber, Jr.

     

Charles J. Schreiber, Jr.

     

Chief Executive Officer

 

Address of Guarantor:

c/o KBS Capital Advisors LLC

620 Newport Center Drive, Suite 1300

Newport Beach, CA 92660

Attn:

  

Stacie Yamane

Tel:

  

(949) 417-6560

Fax:

  

(949) 417-6520

Address of Administrative Agent:

Wells Fargo Bank, National Association

Real Estate Group

Orange County

2030 Main Street, Suite 800

Irvine, CA 92614

Attn:

  

Irie Dadabhoy

  

Vice President

Tel:

  

(949) 251-4322

Fax:

  

(949) 851-9728